The opinion of the court was delivered by
Van Syckel, J.
The bill in this cause was filed by the complainants as owners of the remainder in fee of a large tract of wild lands in the county of Morris, to restrain the defendants, who, it is alleged, have only a life estate in said lands, from cutting timber and working the iron mines on said premises, and also praying for an account.
Two principal questions are raised by the defendant’s answer: First, whether Robert L. Graham, through whom the complainants derive their title, was the legitimate son of Charles M. Graham, the third. Second, whether, if Robert’s legitimacy is established, the working of the mines by the life tenants, under the circumstances shown in this case, is waste.
The complainants allege that Charles M. Graham was married clandestinely to Cornelia Ludlow in July, 1847, and they admit that it was not followed by open cohabitation. Under such circumstances the law will cast upon the complainants the burden of proving the fact of marriage by very clear and persuasive evidence.
It is not deemed necessary to discuss the testimony on this branch of the case; it is sufficient to say that a careful consideration of it has left no doubt in my mind that the chancellor is justified in the conclusion he reached upon this point.
The complainants, therefore, as owners of the remainder in fee, are entitled to protect their estate against waste by the life tenant, or those claiming under her.
The land in question is very rough and mountainous, and almost all of it unfit for cultivation. On it there is a thin covering of wood and timber, with a large deposit of valuable iron ore underlying it. About the year 1812, Dr. Graham, then *608owner of the fee, excavated the iron ore for the purpose of manufacturing copperas, sulphur being combined with it in such proportions as made it available for that purpose. He made at least two openings, from ten to fifteen feet deep, out of which the ore was raised, and carried on this business for several years. There was erected upon the premises a building used for pounding the ores, and other apparatus for treating them. There was no digging for ore from the time Dr. Graham quit working (about 1812 or 1814) until about forty years ago, when a small quantity of ore ivas taken out and tested at two different forges in the neighborhood, and was considered to be without value as iron ore, on account of the sulphur it contained. From that time there has been no mining upon these premises until the Green Pond Iron Company commenced its operations in 1872.
By the strict rule of the common law, the opening and working of a mine by a tenant for years, not opened in the lifetime of the previous tenant in fee, was, equally with the cutting of timber, an undoubted waste of the estate. In Hoby v. Hoby, 1 Vern. 218, the widow was held to be dowable of a coal work. It was resolved in Saunders’s Case, 5 Coke 12, that if a man hath land in part of which there is a coal mine open, and he leases the land to one for life, or for years, the lessee may dig in it, for inasmuch as the mine is open at the time, and he leases all the land, it shall be intended that his intent is as general as his lease.”
The tenant for life, subject to waste, cannot open a new mine. Whitfield v. Beuitt, 2 P. Wms. 242.
And if a lease of land be made, and some mines are open and some not, the open mines only can be wrought. Astry v. Ballard, 2 Lev. 185.
But a tenant for life may open the earth in new places in pursuit of an old vein of coals, when the coal mine had been opened before he came in possession of the estate. Clavering v. Clavering, 2 P. Wms. 388.
Stoughton v. Leigh, 1 Taunt. 402, was a case directed out of the high court of chancery for the opinion of the law judges.
The case involved the right of the widow to dower in certain *609mines on an estate of which her husband had died seized. The mine had been opened and wrought, but had ceased to be worked long prior to the husband’s death. The question was whether the widow, in virtue of her estate in dower, was entitled to work the abandoned mine for her own benefit.
The judges answered that the widow was dowable of all the mines which had been opened and worked in her husband’s lifetime, and “ that her right to be endowed of them had no dependence upon the subsequent continuance or discontinuance of working them, either by the husband, in his lifetime, or by those claiming under him, since his death.”
In Viner v. Vaughan, 2 Beav. 466, Lord Langdale said:
“ A tenant for life has no right to take the substance of the estate by opening mines or clay-pits; hut he has a right to continue the working of mines and clay-pits where the author of the gift has previously done it, and for this reason that the author of the gift has made them part of the profits of the land.”
A temporary injunction was granted, so that the right of the life tenant to work the clay pits might be passed upon. That this case did not receive a thorough consideration, is shown by the fact that Stoughton v. Leigh was not referred to.
This subject was carefully considered by Lord Romilly, in Bagot v. Bagot, 32 Beav. 509, where he says:
“With respect to the abandoned, or, as they are called in the pleadings and evidence, the dormant mines, I am of opinion that it has not been shown that he committed waste in working those mines. It is always a question of degree to be established by evidence, whether the working of a mine which has been formerly worked, is waste or not. There is no doubt that a tenant for life, though impeachable for waste, may properly work an open mine. A mine not worked for twelve months, or two years, previously to the tenant for life coming into possession, must still be considered an open mine. A mine which has not been worked for one hundred years cannot, I think, be properly so treated. My present opinion is, that a mine which had not been worked for twenty or thirty years, from the loss of profit attending the working, might, without committing waste, be worked again by a succeeding tenant for life. But, if the working of the mine had been abandoned by the owner of the inheritance many years previously, with a view to some advantage which he considered would accompany such discontinuance, apart from the profits to be made from *610the sale of the mineral, I doubt whether a succeeding tenant for life could properly treat that as an open mine.”
In Elias v. Griffith, L. R., (4 App. Cas.) 465, Lord Selborne says:
“ Upon the questions of law which were argued at the bar, I think it unnecessary to make more than two remarks. The first is, that I am not at present prepared to hold that there can be no such thing as an open mine or quarry, which a tenant for life, or other owner of an estate impeachable for waste, may work, unless the produce of such mine or quarry has been previously carried to market and sold. No doubt if a mine or quarry has been worked for commercial profit, that must, ordinarily, be decisive of the right to continue working ; and, on the other hand, if minerals have been worked or used for some definite and restricted purpose (e. g., for the purpose of fuel or repair to some particular tenements), that would not alone give any such right. But if there has been a working and use of minerals not limited to any special or restricted purpose, I find nothing in the older authorities to justify the introduction of sale as a necessary criterion of the difference between a mine or quarry which is, and one which is not, to be considered open in a legal sense. None of the dicta which are to be found in some of the more modern cases (each of which turned upon its own particular circumstances) can have been intended to introduce a condition or qualification not previously known, into' the law of mines.
“ The other observation which I desire to make is, that when a mine or quarry is once open, so that the owner of an estate impeachable for waste may work it, I do not consider that the sinking' a new pit on the same vein, or breaking ground in a new place on the same rock, is necessarily the opening of a new mine or quarry ; and for this, authority is to be found in the cases which were cited at the bar, of Clavering v. Clavering, Bagot v. Bagot, and Lord Cowley v. Wellesley.”
In Elias v. Griffith, L. R. (8 Ch. Div.) 521, Lord Cotton remarked that
“ To enable a termor, or tenant for life punishable for waste, to work mines, it must be shown that the owner of the inheritance, or those acting by his authority, have commenced the working of the mines with a view to making a profit from the working and sale of what is part of the inheritance. When this is established, though no profit has in fact been made, the mine is open in such a sense as to justify the continuance of the working by a termor.”
The case of Clavering v. Clavering, 2 P. Wms. 388, which recognizes the right of the life tenant to open new pits or shafts,. *611for the working of an old vein of coal, has never been overruled in the English courts.
These citations show that, in England, the life tenant has a right to use a mine for his own profit, where the owner of the fee, in his lifetime has opened it, even though he may have discontinued working upon it for a long period of years.
The rule by which the right of the life tenant is to be tested is not the length of time that may have elapsed since the last working of the mines, but it depends upon whether the owner of the fee merely discontinued the work for want of capital, or because it did not prove profitable, or for any other like reason, or whether he .abandoned it with an executed intention to devote the land to some other use.
A mere cessation of work, for however long a period, will not defeat the life tenant’s right, but an abandonment for a day, with a view, in the language of Lord Romilly, “ to some advantage to the property, which the fee owner considered would accompany such discontinuance, apart from the profits to be made from tiie sale of the mineral,” would extinguish any claim on the part of the life tenant. If the fee owner should sink a shaft, and after-wards erect a dwelling-house over it, or if he should fill it up and devote the space to agricultural purposes, it would indicate, so clearly, his intention to devote his estate to other uses than •mining, that the life tenant could not base any right upon the prior opening.
The distinction between mere cessation of use and such an abandonment as has been adverted to, is recognized in the eases in this country.
In the New York supreme court, a widow was held to be dowable of a bed of iron ore, although the openings which had been made by the husband had been partly filled up and the work discontinued in his lifetime. Coates v. Cheever, 1 Cow. 460.
Chief Justice Shaw, in Billings v. Taylor, 10 Pick. 460, expresses the like view:
“ Whatever doubts may have been formerly entertained, it seems now to be well settled that a widow is entitled to dower in such mines and quarries as were actually opened and used during the lifetime of the husband, and it *612makes no difference whether the husband continued to work them to the period of his death, or whether they have been continued since his death, by the heir or his assignee.”
Stoughton v. Leigh, Coates v. Cheever and Billings v. Taylor, are cited with approbation by Chancellor Green, in Reed v. Reed, 1 C. E. Gr. 248.
The American cases have modified the law of waste,, to adapt it to the circumstances of a new and growing country, in order to encourage the tenant for life in making a reasonable use of wild and undeveloped lands. Hastings v. Crunckleton, 3 Yeates 261; Findlay v. Smith, 6 Munf. 134; Ballentine v. Poyner, 2 Hayw. 110; Neel v. Neel, 7 Harris 323; Irwin v. Covode, 12 Harris 162.
In Neel v. Neel, a coal mine had been opened and worked for family use, and for the benefit of the neighbors, but a very inconsiderable quantity had been taken out. In that case, Judge Lowrie said:
“It seems, iu this case, that the author of the gift had sometimes sold coal out of the pits, but I do not conceive this to be material. It is sufficient that he opened them and derived any profit from them, even if it were only private. And the decisions refer to coal mines, iron mines &e., and the tenant for life may work them, even though the working of them may have been discontinued before the death of him through whom the estate comes, and, if necessary to the proper working of them, to make new openings in the ground.”
In support of these views he cites the English and American cases, and expresses himself without reference to the statute of 1848.
Chancellor Kent says:
“ The American doctrine on the subject of waste is somewhat varied from the English law, and is more enlarged and better accommodated to the circumstances of a new and growing country.” 4 Comm. 76.
The cases referred to will show a strong inclination to amplify the privileges of the life tenant.
In a country like this, where there are such vast bodies of unimproved lands, which would otherwise lie dormant in the *613hands of the life tenant, public policy requires that the doctrine of waste should be liberalized, and the decisions have uniformly been in that direction.
The present case illustrates the hardship of a close rule in favor of the fee. The life estate vested in 1860, and there is an expectancy of twenty years more of this life. A construction of the law which locks up the land from all beneficial use for so long a period, and gives the life owner only the privilege of paying the land tax, should not be favored.
When the property is unimproved land, not adaptable to any other beneficial use than that of mining, the right of the life tenant to use it reasonably for such purpose, has some support in the adjudications in this country, and is certainly not without reason to uphold it.
To maintain the right of the appellant in this case, it is not necessary to broaden the rule to that extent.
The openings in this case were such as, under the English cases, will establish the right in the life estate to pursue the workings upon the veins which had been opened.
It is sufficient to show that openings were made and ore taken out with a view to profit, and it is wholly immaterial whether the ore was used in the manufacture of copperas or for some other commercial purpose.
The evidence shows a mere cessation of the work, not such an abandonment, in the legal sense of that term, as will defeat the right of the life tenant. The length of time during which cessation continued is immaterial, so long as the fact of abandonment is not established.
The decree of the chancellor, so far as it denies the right of the appellants to work the veins of ore upon which the openings had been made in the lifetime of the owner of the fee, and so far as it enjoins such work, should be reversed, and in other respects affirmed.

Decree unanimously revei’sed.